___________

                                   No. 94-4056


Dexter Hughes,
                                        *
                                        *

       v.
                                        *   Southern District of Iowa.

Fairing; Charles Harper,
                                        *
                                        *




                      Submitted:   May 2, 1996


                                   ___________


                                   ___________




       Dex      Hughes appeals the magistrate's1                         a
bench trial in his 42 U.S.C. § 1983 suit.


                carefully reviewed the record and the parties' briefs, w
conclu       that the district court's findings were not clearly erroneous
that          ror of fact or law appears, and that an opinion would lac
precedential                                                             n
                                                                         l
                              See United States v. Oransky               9
       Cir. 1990) (this court need
district




         1
          The Honorable Celeste F. Bremer, United States Magistrat
  dge                                                                    s

to 28 U.S.C. § 636(c).
court).   We also reject Hughes's unsupported assertions the magistrate
judge and counsel for both parties had conflicts of interest.   Accordingly,
we affirm.   See 8th Cir. R. 47B.


     A true copy.


             Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-